Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 12, and 13, drawn to an external-use skin preparation composition comprising a natural ceramide, a ceramide derivative, and a Hibisci Cortex extract, as an active ingredient.

Group II, claim(s) 9, drawn to a method for improving skin moisturization comprising administering the-external-use skin preparation composition of Claim 1 to the target area.

Group III, claim(s) 10, drawn to a method for reducing skin wrinkles comprising administering the-external-use skin preparation composition of Claim 1 to the target area.


.


	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Cho et al (KR 2010059302 A) and Tanake et al (US 2011/0213031 A1) teach the technical feature: Cho et al teach composition useful for strengthening skin barrier, moisturizing skin and for treating skin aging and wound healing, comprises cortex hibisci extract (see Title); Tanake et al teach the present invention aims to provide a novel type I natural ceramide derivative having a structure more similar to that of a type I natural ceramide (thus a natural ceramide) composed of sphingosine and an .omega.-acyloxy long-chain carboxylic acid; and a method for producing the same. The derivative (thus a ceramide derivative) is provided by reacting an .omega.-acyloxy long-chain fatty acid derivative with dihydrosphingosine or a salt thereof. The thus produced novel type I natural ceramide derivative, when combined with other ceramides, can significantly improve the compatibility of ceramides, which facilitates preparation of a composition containing ceramides, such as a moisturizer or a cosmetic, and also increases the storage stability of the composition (see Abstract); it would have been obvious to combine cortex hibisci extract, natural ceramide, and a ceramide derivative together since both of the references teach skin moisturizers, thus one of the ordinary skill in the art would have been motivated to combine the teachings of the references together; therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          This application contains claims directed to more than one species groups of the generic invention.  These species groups are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species groups are as follows: 
1. The many different chemical formula, n, R, R’, R3, R4, R5, M, M1, M2, and L groups in claim 2.

Applicant is required, in reply to this action, to elect a single species from each species group (e.g., one species from species group 1, one from species group 2, etc.) to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species from each species group, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655